Case: 20-50218     Document: 00515909526        Page: 1      Date Filed: 06/22/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 22, 2021
                                 No. 20-50218
                                                                      Lyle W. Cayce
                                                                           Clerk
   John Thompson,

                                                            Plaintiff—Appellant,

                                     versus

   Microsoft Corporation,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-680


   Before Higginbotham, Southwick, and Engelhardt, Circuit
   Judges.
   Patrick E. Higginbotham, Circuit Judge:
         John Thompson appeals the district court’s grant of summary
   judgment for his employer, Microsoft, on his claims under the Americans
   with Disabilities Act (“ADA”) for failure to accommodate, discrimination,
   and creation of a hostile work environment. We affirm.
                                        I
         Thompson’s appeal arises from his efforts to obtain accommodations
   for his Autism Spectrum Disorder (“ASD”). He first requested
Case: 20-50218     Document: 00515909526           Page: 2   Date Filed: 06/22/2021




                                    No. 20-50218


   accommodations from Microsoft’s human resources group in 2015 when he
   was an account technology strategist. Some of his requested accommodations
   included working on only one project at a time, provision of an assistant for
   administrative tasks, and permission to work from home. During negotiations
   about his requests, Thompson expressed interest in transferring to an
   Enterprise Architect (“EA”) role, which is “a senior-level executive
   position” serving as a liaison between Microsoft and its clients.
          Microsoft informed Thompson that some of his requested
   accommodations were incompatible with the EA role because the role
   required “strong leadership and people skills” and “[e]xecutive-level
   interpersonal, verbal, written and presentation skills.” Thompson withdrew
   his request for accommodations and asked that his new manager not be
   informed about his ASD diagnosis. He then applied for an EA position and
   was recommended as a good fit for the role. Thompson was hired as an EA
   in Austin, Texas. He relocated there from New Jersey and began work in the
   fall of 2015.
          Thompson’s performance as an EA did not go smoothly. His first, and
   only, assignment was with Enterprise Holdings. Despite giving Thompson
   some initial positive feedback, his manager soon indicated “concerns with
   [Thompson’s] skillset, experience and ability to lead and develop the
   required business architecture and framework.” Specifically, Thompson was
   not submitting deliverables on time and the quality of the work he did
   complete was subpar. At one point, the client itself requested that Thompson
   not continue on the engagement. As a result of these issues and the client’s
   dissatisfaction, Microsoft removed Thompson from the Enterprise Holdings
   engagement shortly after joining it in January 2016.
          In subsequent conversations about his poor performance, Thompson
   revealed to his EA manager that he was autistic. His manager then contacted




                                         2
Case: 20-50218     Document: 00515909526             Page: 3   Date Filed: 06/22/2021




                                      No. 20-50218


   Microsoft’s human resources and benefits group in February and temporarily
   removed Thompson from the EA pool, meaning he was not considered to be
   staffed on any future EA engagements during this time. Thompson again
   began requesting accommodations.
         Thompson submitted a second formal request for accommodations on
   April 2, 2016. His requests were

         • A noise-cancelling headset;
         • A specialized job coach with experience coaching executives
             and/or technologists with ASD;
         • Training classes on managing ASD and ADHD in the workplace,
         • An individual to assist in translating/interpreting information
             provided verbally by Thompson into the appropriate written
             format (i.e. PowerPoint, Word, email, etc.);
         • A scribe to record meeting notes for Thompson;
         • An individual to assist with administrative tasks, such as travel
             booking, time and expense reporting, meeting scheduling, routine
             paperwork, etc., as well as with monitoring timeliness and
             providing reminders;
         • A handheld voice recorder and access to a voice transcription
             service;
         • Specialized software to support               time management     and
             organization for individuals with ASD and ADHD;
         • Provision of specialized training in managing individuals with ASD
             and ADHD to Thompson’s managers; and
         • Permission for Thompson to bring an advocate to performance
             reviews.
         On May 16, Microsoft informed Thompson that it agreed to some of
   the requests—such as the noise-cancelling headset, specialized job coach,




                                           3
Case: 20-50218     Document: 00515909526           Page: 4   Date Filed: 06/22/2021




                                    No. 20-50218


   time-management and organization software, and providing training to
   Thompson’s managers on managing employees with ASD—but found
   others unreasonable. In particular, Microsoft raised concerns about
   providing Thompson with an individual to assist in translating his verbal
   information into writing because EAs were expected to clearly communicate
   their ideas to clients and “[t]he work product would be unacceptably watered
   down if filtered through a person with less or no experience in basic role
   requirements of architecture, strategic development, business alignment . . .,
   and other areas.” Microsoft was also concerned that Thompson’s request for
   individuals to help him with administrative tasks and recording meeting notes
   was unreasonable because the EA role requires responding to clients and
   others quickly and under dynamic conditions. Finally, Microsoft noted that
   Thompson’s requests would require it to hire full-time assistance to handle
   basic email and administrative tasks for Thompson. As such, Microsoft
   concluded that these requests would excuse him from performing essential
   EA functions.
          Thompson and Microsoft engaged in additional negotiations through
   July as to whether Thompson could suggest alternate accommodations that
   Microsoft would find reasonable. Thompson continued to insist on the
   accommodations Microsoft found unreasonable, including requests for a
   person(s) to assist in translating Thompson’s verbal thoughts into written
   form, record meeting notes, and assist with administrative tasks. Microsoft
   informed Thompson that it continued to find these accommodations
   unreasonable. Ultimately, Microsoft deemed it could not reasonably
   accommodate Thompson as an EA, removed him from the EA role, and
   decided to place him in a job-reassignment process.
          Thompson objected to being reassigned, stating that he was willing to
   accept the accommodations Microsoft was willing to provide and make
   alternative arrangements for his outstanding needs. On July 21, Microsoft



                                         4
Case: 20-50218        Document: 00515909526             Page: 5      Date Filed: 06/22/2021




                                         No. 20-50218


   nevertheless proceeded with placing him on job reassignment and began
   working with him to find an open position with Thompson’s requested
   accommodations in mind. Thompson provided his résumé to the Microsoft
   employee assisting him with job reassignment but did not express interest in
   any new positions because he would not consider jobs outside of the Austin
   area or those that paid a lower salary. Instead, Thompson took long-term
   disability leave in September 2016 and has not returned to work. 1
                                              II
           In 2018, Thompson sued Microsoft, raising claims of failure to
   accommodate, discrimination, and hostile work environment under the ADA
   based on his time both as an account technology strategist and an EA. 2
   Microsoft moved for summary judgment on each claim. In responding to
   Microsoft’s motion, Thompson only focused on his claims as they related to
   his time as an EA. The district court referred the motion to the magistrate,
   and the magistrate recommended granting the motion. Thompson objected
   to each conclusion by the magistrate. The district court conducted a de novo
   review, overruled Thompson’s objections, and adopted the magistrate’s
   report and recommendations, granting Microsoft’s motion for summary
   judgment in full.
           Thompson now appeals and argues that the district court erred in
   granting Microsoft summary judgment on his failure-to-accommodate,




           1
            Microsoft clarified at oral argument that Thompson remains a Microsoft
   employee while on long-term disability leave.
           2
            Thompson also raised a retaliation claim in his complaint, but the district court
   found that he “abandoned that claim by failing to defend it in his Response to Microsoft’s
   Motion for Summary Judgment.” Thompson does not attempt to raise the retaliation claim
   on appeal.




                                               5
Case: 20-50218           Document: 00515909526               Page: 6      Date Filed: 06/22/2021




                                            No. 20-50218


   discrimination, and hostile-work-environment claims as they relate to his
   time as an EA.
                                                  III
           We “review a district court’s grant of summary judgment de novo,
   viewing all facts and drawing all inferences in a light most favorable to the
   non-moving party.” 3 Summary judgment is proper “if the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” 4 “A fact is material if it might affect the
   outcome of the suit and a factual dispute is genuine if the evidence is such
   that a reasonable jury could return a verdict for the nonmoving party.” 5 We
   “may affirm the district court’s grant of summary judgment on any ground
   supported by the record and presented to the district court.” 6
                                                  IV
                                                  A
           We turn first to Thompson’s failure-to-accommodate claim. Under
   the ADA, an employer must “make ‘reasonable accommodations to the
   known physical or mental limitations of an otherwise qualified individual with
   a disability.’” 7 “To prevail on a failure-to-accommodate claim, the plaintiff
   must show (1) he is a qualified individual with a disability; (2) the disability
   and its consequential limitations were known by the covered employer; and


           3
               Harville v. City of Houston, Miss., 945 F.3d 870, 874 (5th Cir. 2019).
           4
               Fed. R. Civ. P. 56(a).
           5
               Harville, 945 F.3d at 874 (internal quotation marks and citation omitted).
           6
           Salinas v. R.A. Rogers, Inc., 952 F.3d 680, 682 (5th Cir. 2020) (internal quotation
   marks and citation omitted).
           7
             Delaval v. Ptech Drilling Tubulars, LLC, 824 F.3d 476, 479 (5th Cir. 2016)
   (quoting 42 U.S.C. § 12112(b)(5)(A)).




                                                   6
Case: 20-50218            Document: 00515909526              Page: 7       Date Filed: 06/22/2021




                                             No. 20-50218


   (3) the employer failed to make reasonable accommodations for such known
   limitations.” 8
           “A plaintiff can establish that he is qualified by showing that either
   (1) he could perform the essential functions of the job in spite of his disability,
   or (2) that a reasonable accommodation of his disability would have enabled
   him to perform the essential functions of the job.” 9 Thompson agrees that he
   was unable to perform the EA role without any accommodations but argues
   that there is a genuine issue of material fact as to whether reasonable
   accommodations would have allowed him to perform EA essential functions.
   He also argues that Microsoft failed to negotiate reasonable accommodations
   in good faith.
           Reasonable accommodations include “job restructuring, part-time or
   modified work schedules, reassignment to a vacant position, acquisition or
   modification of equipment or devices, appropriate adjustment or
   modifications of examinations, training materials or policies, the provision of
   qualified readers or interpreters, and other similar accommodations.” 10
   “The ADA does not require an employer to relieve an employee of any
   essential functions of his or her job, modify those duties, reassign existing
   employees to perform those jobs, or hire new employees to do so.” 11
   Essential functions are those that “bear more than a marginal relationship to
   the job at issue.” 12 In determining whether a function is essential, we look to



           8
              Moss v. Harris Cty. Constable Precinct One, 851 F.3d 413, 417 (5th Cir. 2017)
   (internal quotation marks and citation omitted).
           9
                Id. (internal quotation marks and citation omitted).
           10
                42 U.S.C. § 12111(9)(B).
           11
                Burch v. City of Nacogdoches, 174 F.3d 615, 621 (5th Cir. 1999) (citations omitted).
           12
                Chandler v. City of Dall., 2 F.3d 1385, 1393 (5th Cir. 1993) (citation omitted).




                                                    7
Case: 20-50218         Document: 00515909526              Page: 8       Date Filed: 06/22/2021




                                          No. 20-50218


   the employer’s judgment, written job descriptions, the amount of time spent
   on the job performing the function, and the consequences of not requiring
   the employee to perform the function. 13
           Doing so, we conclude that Thompson’s requests for individuals to
   assist him with translating verbal information into written materials,
   recording meeting notes, and performing administrative tasks were
   unreasonable because they would exempt him from performing essential
   functions. The EA job description states that the EA is a “[c]onsulting” role
   involving “constant interaction with the Account Team dedicated to their
   customer” and “work[ing] closely with other Architects, Consultants, and
   other experts.” Qualifications and requirements include “strong . . . people
   skills,” the “ability to coordinate physical and virtual resources and
   initiatives,”     “[e]xecutive-level       interpersonal,       verbal,     written     and
   presentation skills, . . . [and the] ability to provide a trusted voice at the
   decision-making table.” Microsoft also determined that these requested
   accommodations interfered with the EA’s essential functions involved in
   communicating with the client and managing multiple complex projects in a
   fast-paced environment. Moreover, Microsoft noted that Thompson’s
   requests would require hiring someone to work with Thompson on a full-time
   basis, indicating that EAs spend a considerable amount of time on functions
   Thompson was seeking to have someone else do. As such, these requests
   excused him from performing essential functions. It follows that Thompson
   is not a qualified person under the ADA. 14




           13
            Credeur v. La. through Off. of Att’y Gen., 860 F.3d 785, 792 (5th Cir. 2017) (citing
   29 C.F.R. § 1630.2(n)(3)).
           14
             See Barber v. Nabors Drilling USA, Inc., 130 F.3d 702, 709 (5th Cir. 1997) (“We
   cannot say that [an employee] can perform the essential functions of the job with reasonable




                                                8
Case: 20-50218        Document: 00515909526              Page: 9      Date Filed: 06/22/2021




                                         No. 20-50218


           Thompson further contends that he would have been able to perform
   the essential functions of an EA with only some of his requests fulfilled, but
   he has not successfully carried his burden of demonstrating that this is a
   genuine issue of material fact. 15 The only evidence Thompson points to that
   might indicate he could perform EA essential functions without all of his
   requested accommodations is that he was initially recommended as a good fit
   for the EA role and had some initial positive feedback upon joining the
   Enterprise Holdings engagement. But after Thompson spent more time in
   the EA role, his manager became aware of Thompson’s shortcomings,
   including his difficulties communicating, failure to provide meeting notes,
   missed deadlines, and subpar quality of written materials, which
   Thompson’s manager noted in performance reviews beginning in
   December 2015. There is no genuine dispute of material fact that
   Thompson’s performance as an EA at this point was deficient and thus no
   genuine dispute of material fact that Thompson could have performed EA
   essential functions without all of his requested accommodations.
           Even if Thompson were a qualified person under the ADA, he also
   fails to create a genuine issue of material fact as to whether Microsoft failed
   to negotiate in a good-faith manner. “When a qualified individual with a
   disability requests a reasonable accommodation, the employer and employee
   should engage in flexible, interactive discussions to determine the


   accommodation, if the only successful accommodation is for [the employee] not to perform
   those essential functions.”).
           15
              See EEOC v. LHC Grp., Inc., 773 F.3d 688, 697 (5th Cir. 2014); see also Credeur,
   860 F.3d at 793 (noting that employees are not permitted “to define the essential functions
   of their positions based solely on their personal viewpoint and experience” because “[i]f
   that were [] the case, every failure-to-accommodate claim involving essential functions
   would go to trial because all employees who request their employer exempt an essential
   function think they can work without that essential function” (internal quotation marks and
   citation omitted)).




                                               9
Case: 20-50218          Document: 00515909526               Page: 10        Date Filed: 06/22/2021




                                             No. 20-50218


   appropriate accommodation.” 16 “[A]n employer’s unwillingness to engage
   in a good faith interactive process” is a violation of the ADA. 17 The
   appropriate accommodation need not be “the employee’s preferred
   accommodation,” and the employer is free to “choose the less expensive
   accommodation or the accommodation that is easier for it to provide.” 18
           The record reflects that Microsoft appropriately engaged in good
   faith. Microsoft worked with Thompson over several months, explaining
   accommodations it deemed unreasonable, asking Thompson to respond with
   alternate accommodations, and offering to consult directly with Thompson’s
   doctors. Further, Microsoft’s placement of Thompson in the job-
   reassignment program is precisely one of the possible accommodations the
   ADA contemplates, 19 so by attempting to reassign Thompson, Microsoft was
   continuing the interactive process rather than terminating it. Because
   Microsoft had the “ultimate discretion to choose between effective
   accommodations,” it was justified in placing Thompson on job reassignment
   over his objections. 20
           Thompson next urges that placing him on job reassignment was no
   reasonable accommodation because there were only three or four jobs in the
   Austin area and these roles were not a match for his qualifications. The
   record indicates that Thompson also objected to applying for the positions in
   his geographic area because they paid a lower salary. Thompson’s complaints



           16
                EEOC v. Agro Distrib., 555 F.3d 462, 471 (5th Cir. 2009) (citing 29 C.F.R.
   § 1630.9).
           17
                Loulseged v. Akzo Nobel Inc., 178 F.3d 731, 736 (5th Cir. 1999).
           18
                Agro Distrib., 555 F.3d at 471 (citations omitted).
           19
                See 42 U.S.C. § 12111(9)(B).
           20
                Agro Distrib., 555 F.3d at 471 (quoting 29 C.F.R. § 1630.9).




                                                   10
Case: 20-50218          Document: 00515909526               Page: 11       Date Filed: 06/22/2021




                                            No. 20-50218


   about the suitability of available positions do not render reassignment an
   unreasonable accommodation because “[a] disabled employee has no right to
   a promotion, to choose what job to which he will be assigned, or to receive
   the same compensation as he received previously.” 21 While an employee
   must have the prerequisites for the new position, 22 there is no evidence that
   Thompson lacked any necessary qualifications for the jobs located near him.
   Finally, Thompson’s argument that Microsoft did not assist him in finding
   vacant positions is contradicted by the record, which includes email
   correspondence between Thompson and a Microsoft employee assigned to
   assist him with job reassignment. Indeed, the record demonstrates that
   Thompson, not Microsoft, was responsible for the breakdown of the
   interactive process seeking reasonable accommodation in refusing to indicate
   interest in any vacant position. 23
           We affirm the district court’s grant of summary judgment for
   Microsoft on Thompson’s failure-to-accommodate claim.
                                                  B
           We next consider Thompson’s discrimination claim. “To establish a
   prima facie discrimination claim under the ADA, a plaintiff must prove:
   (1) that he has a disability; (2) that he was qualified for the job; and (3) that
   he was subject to an adverse employment decision on account of his


           21
             Jenkins v. Cleco Power, LLC, 487 F.3d 309, 316 (5th Cir. 2007) (citing Allen v.
   Rapides Parish Sch. Bd., 204 F.3d 619, 622-23 (5th Cir. 2000)); see also Foreman v. Babcock
   & Wilcox Co., 117 F.3d 800, 810 (5th Cir. 1997) (“Under the ADA, an employer is not
   required to give what it does not have.”).
           22
                See Gonzales v. City of New Braunfels, Tex., 176 F.3d 834, 839 (5th Cir. 1999).
           23
              See Griffin v. United Parcel Serv., Inc., 661 F.3d 216, 224 (5th Cir. 2011)
   (“However, an employer cannot be found to have violated the ADA when responsibility
   for the breakdown of the informal, interactive process is traceable to the employee and not
   the employer.” (internal quotation marks and citation omitted)).




                                                  11
Case: 20-50218          Document: 00515909526               Page: 12    Date Filed: 06/22/2021




                                             No. 20-50218


   disability.” 24 Adverse employment decisions are “ultimate employment
   decisions such as hiring, granting leave, discharging, promoting, . . .
   compensating,” or demoting. 25 Once a plaintiff establishes a prima facie case,
   the burden shifts to the employer to “articulate a legitimate,
   nondiscriminatory reason” for its actions. 26 The plaintiff then has the burden
   to prove that the employer’s explanation was a pretext for discrimination. 27
           Thompson cannot establish a prima facie discrimination claim for the
   same reason his failure-to-accommodate claim fails—he is not a qualified
   individual under the ADA. Even if he were qualified, Thompson was not
   subject to an adverse employment decision. Thompson offers two incidents
   as adverse employment actions: (1) Microsoft’s decision to remove him from
   the EA pool after the Enterprise Holdings engagement, and (2) its decision
   to remove him from the EA role and place him on job reassignment. Neither
   qualifies as an adverse employment action because they were not “ultimate
   employment decisions.” 28
           Thompson’s initial removal from the EA pool in January 2016 was
   temporary as evidenced by his manager’s testimony that the removal was to
   allow Thompson time to refine his skills so that he could succeed when next
   staffed as an EA on an engagement. Because Thompson remained an EA
   during this time and had not been permanently removed from the role,
   removal from the pool was not an adverse employment action.



           24
                LHC Grp., 773 F.3d at 697 (internal quotation marks and citation omitted).
           25
             Pegram v. Honeywell, Inc., 361 F.3d 272, 282 (5th Cir. 2004) (internal quotation
   marks, citations, and emphasis omitted).
           26
                LHC Grp., 773 F.3d at 694.
           27
                Id.
           28
                Pegram, 361 F.3d at 282.




                                                  12
Case: 20-50218       Document: 00515909526              Page: 13      Date Filed: 06/22/2021




                                         No. 20-50218


           Transfer can be an adverse employment action where “the new
   position proves objectively worse—such as being less prestigious or less
   interesting or providing less room for advancement.” 29 According to
   Thompson, this was precisely the situation when he was placed on job
   reassignment in July 2016 because his only task was to look for new work,
   making the “new position” of being on job reassignment objectively worse.
   But being placed on job reassignment was not an ultimate employment
   action. It was a temporary placement to allow Thompson to find a new
   position. Had Thompson actually been transferred, a comparison between
   the new position and the EA role could indicate an adverse employment
   action. Since Thompson has chosen to remain on long-term disability leave
   since September 2016, though, Microsoft has not made any ultimate
   employment decision.
           Because Thompson fails to establish a prima facie case of
   discrimination, we affirm the district court’s grant of summary judgment for
   Microsoft on Thompson’s discrimination claim.
                                              C
           Finally, we turn to Thompson’s hostile-work-environment claim. To
   establish a hostile-work-environment claim under the ADA, Thompson must
   show that: (1) he belongs to a protected group, (2) was subject to unwelcome
   harassment (3) based on his disability, (4) which affected a term, condition,
   or privilege of employment, and (5) Microsoft knew or should have known of
   the harassment and failed to take prompt, remedial action. 30 “[H]arassment



           29
            Alvarado v. Tex. Rangers, 492 F.3d 605, 613 (5th Cir. 2007) (internal quotation
   marks and citation omitted).
           30
              Flowers v. S. Reg’l Physician Servs. Inc., 247 F.3d 229, 235-36 (5th Cir. 2017)
   (internal quotation marks and citation omitted).




                                              13
Case: 20-50218          Document: 00515909526               Page: 14          Date Filed: 06/22/2021




                                            No. 20-50218


   must be sufficiently pervasive or severe to alter the conditions of employment
   and create an abusive working environment.” 31 In determining whether
   harassment is sufficiently pervasive or severe, we consider “the frequency of
   the discriminatory conduct; its severity; whether it is physically threatening
   or humiliating, or a mere offensive utterance; and whether it unreasonably
   interferes with an employee’s work performance.” 32 “[S]imple teasing,
   offhand comments, and isolated incidents (unless extremely serious) do not
   suffice to alter the terms and conditions of employment.” 33
           None of the evidence Thompson relies on indicates that he was
   subject to harassment pervasive or severe enough to alter the conditions of
   his employment. Thompson first points to two statements by his manager,
   Marc Garcia: (1) Garcia’s comment that Thompson should “seek a different
   career” when Thompson told Garcia of his autism and (2) Garcia’s
   statement that Thompson was removed from the EA pool because of his
   autism. These insensitive statements do not give rise to a hostile-work-
   environment complaint; they were no more than “a few harsh words,” and
   Thompson does not allege that Microsoft knew or should have known about
   the comments. 34 Thompson next contends that Garcia harassed him when
   Garcia required Thompson to prepare a presentation following the
   Enterprise Holdings engagement and then reported Thompson’s poor
   performance to Microsoft. But “[c]riticism of an employee’s work



           31
                Id. at 236 (internal quotation marks and citation omitted).
           32
             Patton v. Jacobs Eng’g Grp., Inc., 874 F.3d 437, 445 (5th Cir. 2017) (internal
   quotation marks and citation omitted).
           33
             Id. (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)); see also
   Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 509 (5th Cir. 2003) (“The legal standard
   for workplace harassment in this circuit is . . . high.”).
           34
                McConathy v. Dr. Pepper/Seven Up Corp., 131 F.3d 558, 564 (5th Cir. 1998).




                                                  14
Case: 20-50218         Document: 00515909526              Page: 15   Date Filed: 06/22/2021




                                           No. 20-50218


   performance . . . do[es] not satisfy the standard for a harassment claim”
   where “the record demonstrates deficiencies in the employee’s performance
   that are legitimate grounds for concern or criticism,” as it does here. 35
   Finally, Thompson argues that his placement on job reassignment is evidence
   of a hostile work environment. This, too, is unavailing because an employer’s
   provision of a reasonable accommodation does not constitute harassment. 36
          The district court correctly granted summary judgment for Microsoft
   on Thompson’s hostile-work-environment claim.
                                                 V
          We affirm.




          35
               Credeur, 860 F.3d at 796 (citation omitted).
          36
             See id. at 796-97 (finding that employer’s provision of reasonable
   accommodations that were not Credeur’s preferred ones did not constitute actionable
   harassment).




                                                 15